t c summary opinion united_states tax_court larry e and barbara l andra petitioners v commissioner of internal revenue respondent docket no 20242-02s filed date larry e andra pro_se wesley f mcnamara for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year at the time the petition was filed petitioners' legal residence was preston idaho petitioners filed a federal_income_tax return for the year that showed a tax_liability of dollar_figure an estimated penalty of dollar_figure and a withholding credit of dollar_figure petitioners did not pay the dollar_figure balance at the time they filed their return during the year petitioners received an early distribution from an individual_retirement_account ira in the amount of dollar_figure petitioners did not include the dollar_figure as income on their tax_return after being contacted by the collection_division of the internal_revenue_service petitioners made arrangements to pay their tax_liability in a series of installments petitioners contend that in their negotiations for the installment arrangement it was their understanding that the income_tax due on the ira was included in the total amount they were to pay to the internal_revenue_service the sole issue therefore is whether petitioners paid the dollar_figure deficiency which is the tax due on the ira distribution they received during the year respondent agrees that except for the dollar_figure attributable to the ira the taxes including interest and penalties on the income reported by petitioners on their return have been paid petitioners agree that the ira distribution was includable in gross_income contrary to this court's rules_of_practice and procedure the parties did not file with the court a written stipulation of facts rule nonetheless respondent offered into evidence at trial the necessary documentary information upon which the court makes its findings_of_fact and opinion the facts as recited are not in dispute except petitioners' contention that payments they made to the internal_revenue_service included the tax on the pension distribution upon which the notice_of_deficiency is based the pension_plan distribution was evidenced by the issuance by the payor of a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc filed with the internal_revenue_service as noted petitioners acknowledge receipt of the proceeds of the distribution sometime after petitioners filed their income_tax return they were contacted by collection agents of the internal_revenue_service relative to the unpaid tax shown on their tax_return as well as unpaid tax for their tax_year although petitioners contend that the matter of the ira distribution was discussed and they understood that their installment_agreement included payment of the income_tax due on that distribution there is no evidence in the record nor do petitioners contend that they ever agreed to an assessment of the deficiency attributable to that income item the notice_of_deficiency included a form that petitioners could have signed by which they agreed to an immediate_assessment of the deficiency in which event it would have precluded their right to contest the deficiency in this court and would have allowed respondent to proceed with assessment and collection of the tax due on the ira distribution petitioners did not sign this waiver and instead filed their petition in this court in which their sole contention is that the various payments to the internal_revenue_service included the tax_liability associated with the ira at trial respondent offered into evidence the official transcripts of petitioners' accounts for the years and all of the entries in these accounts were reviewed at trial and petitioners presented no evidence reflecting any errors in these entries nor proof of any additional payments not shown on the transcripts these transcripts show that petitioners fully paid their tax_liabilities for the years in question as reported on their income_tax returns for those years the transcript for the year however does not reflect any assessment for the tax due on the ira distribution reflected on the form 1099-r nor is there any evidence that petitioners ever consented to an assessment or that respondent ever made an assessment relative to this distribution the payments and credits on the transcripts reflect payment of the tax_liabilities reported on the returns including interest and penalties and the transcripts reflect no amounts in excess of the tax_liabilities for the years as reported on petitioners' income_tax returns respondent's position is that the tax due on the ira distribution was not assessed and since petitioners instituted this action respondent is precluded from making an assessment the court agrees with respondent that the transcripts of petitioners' accounts for and do not reflect an assessment of the deficiency attributable to the ira distribution to petitioners generally no assessment or collection of a deficiency in tax can be made against a taxpayer until there is mailed to the taxpayer a notice_of_deficiency under sec_6212 once a notice_of_deficiency is issued and the taxpayer files a timely petition with this court the restrictions on assessment and collection generally continue until such time as the decision of this court becomes final any premature assessment or collection of a deficiency may be enjoined by a proceeding in a proper court including the tax_court sec_6213 the restrictions on assessment and collection do not apply in certain situations set out in sec_6213 c d and e in such situations the deficiency may be assessed and collected against the taxpayer upon notice_and_demand sec_6213 provides d waiver of restrictions --the taxpayer shall at any time whether or not a notice_of_deficiency has been issued have the right by a signed notice in writing filed with the secretary to waive the restrictions provided in subsection a on the assessment and collection of the whole or any part of the deficiency sec_301_6213-1 proced admin regs provides that after a waiver has been acted upon by the district_director and the assessment has been made in accordance with its terms the waiver cannot be withdrawn and collection can be undertaken against the taxpayer in this case respondent never made an assessment against petitioners for the tax_deficiency attributable to the ira distribution and indeed respondent was prohibited from making an assessment in the absence of a waiver or consent by petitioners petitioners never consented to an assessment if agents of the internal_revenue_service represented to petitioners that their tax_payments included the deficiency arising from the ira distribution such representation was in error it has long been held that respondent is not estopped and cannot be bound by erroneous acts or omissions by agents of the internal_revenue_service 67_tc_612 the court is satisfied from the record that petitioners' payments to the internal_revenue_service did not include payment of the tax attributable to the ira distribution accordingly respondent is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
